VOIGT, Chief Justice.
[¶ 1] The State conceded at oral argument that this case must be remanded to the district court for the purpose of allowing the appellant to withdraw his conditional no contest plea, and to plead anew. A conditional plea under W.R.Cr.P. l1(a)(2) may not be utilized to reserve argument on non-disposi-tive matters. Walters v. State, 2008 WY 159, ¶¶ 16-23, 197 P.3d 1273, 1278-79 (Wyo.2008). The appellant's motion seeking to prevent the admission of uncharged misconduct evidence under W.R.E. 404(b) was not a disposi-tive motion. We will not resolve other issues raised by the appellant because such issues may not survive in their current form, making any such resolution advisory in nature.
[¶ 2] Reversed and remanded for further proceedings consistent with this opinion.